Citation Nr: 0839610	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility to accrued death pension benefits incurred due to 
unreimbursed medical expenses in 2005.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had unverified service from June 1942 to March 
1946.  He died in July 1988.  The appellant is his daughter-
in-law. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 determination of the  
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manila, Philippines, which denied entitlement to death 
pension benefits incurred due to unreimbursed medical 
expenses in 2005 for accrued benefits purposes.   


FINDINGS OF FACT

1.  The veteran and L.D. were married in March 1950 and they 
had two children, H.R.D. born on December [redacted], 1950 and A.C.D. 
born on September [redacted], 1959.  

2.  The veteran died in July 1988.  

3.  In February 1992, death pension benefits were awarded to 
L.D., the veteran's surviving spouse.  

4.  The appellant is the veteran's and L.D.'s daughter in 
law. 

5.  In October 2002, the appellant was designated as payee of 
L.D. and was authorized to receive and disburse L.D.'s VA 
benefits.  

6.  In July 2006, the appellant filed a claim for 
unreimbursed medical expenses for 2005 on behalf of L.D. 

7.  L.D., the veteran's surviving spouse, died on August [redacted], 
2006.  

8.  At the time of L.D.'s death, the claim for unreimbursed 
medical expenses for 2005 was pending.  

9.  On August 28, 2006, the RO amended L.D.'s death pension 
award for 2005 based upon the claim for unreimbursed medical 
expenses for 2005; the amount of this award was deposited 
into L.D.'s bank account on September 4, 2006.    

10.  At the time of L.D.'s death, L.D. and the veteran had no 
dependent children. 


CONCLUSION OF LAW

The appellant has no legal entitlement to the death pension 
benefits incurred due to unreimbursed medical expenses in 
2005 for accrued benefits purposes.  38 U.S.C.A. §§ 101, 5121 
(West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  See 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. 3.1000 (2008).  

In general, accrued benefits are only payable to a "surviving 
spouse" or "child."  38 C.F.R. 3.1000(a) provides, in 
pertinent part, that periodic monetary benefits authorized 
under laws administered by the VA, to which a payee was 
entitled at his or her death under existing ratings or 
decisions or those based on evidence in the file at date of 
death, and due and unpaid will, upon the death of such 
person, be paid as follows: (1) Upon the death of a veteran 
to the living person first listed as follows: (i) His or her 
spouse; (ii) His or her children (in equal shares); (iii) His 
or her dependent parents (in equal shares) or the surviving 
parent; (2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children; (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation; (4) Upon the death of a child 
claiming benefits under chapter 18 of this title, to the 
surviving parents; (5) In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The term "child" is defined, for purposes of veterans' 
benefits, as an unmarried person who is a legitimate child 
who is under the age of 18 years; or who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(A); 38 C.F.R. § 3.57.  

In order to be eligible for accrued benefits, therefore, the 
claimant must qualify as a member of one of the statutorily 
enumerated categories of recipients.  See Burris v. Principi, 
15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old 
appellant was ineligible for accrued benefits because he did 
not satisfy statutory definition of "child" in 38 U.S.C. § 
101(4)(A), which excludes anyone over age 23 unless they were 
"permanently incapable of self-support" before attaining age 
18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting 
that section 5121(a) "limits qualifying survivors to the 
deceased veteran's spouse, child...or dependent parents").  
Subsection (a)(5) provides: "In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness 
and burial."  38 U.S.C. § 5121(a)(5). 

Where the payee of a check for benefits has died prior to 
negotiating the check, the check shall be returned to the 
issuing office and canceled.  The amount represented by the 
returned check shall be payable to the living person or 
persons in the order of precedence listed in § 3.1000(a)(1) 
through (4), except that the total amount payable shall not 
include any payment for the month in which the payee died.  
Payment to persons described in § 3.1000(a)(4) shall be 
limited to the amount necessary to reimburse such persons for 
the expenses of last sickness and/or burial.  38 C.F.R. 
§ 3.1003.

Under 38 U.S.C.A. § 5122, the statute specifies that a 
benefit check received but not negotiated prior to the 
payee's death "shall be paid to the estate of the deceased 
payee unless the estate will escheat."  The Court of Appeals 
for Veterans Claims (Court) has interpreted the requirement 
that the check be "received" by a payee, for purposes of 38 
U.S.C.A. § 5122, as requiring actual receipt by the payee 
during the payee's lifetime, that is, that the benefit 
payment be at least delivered to or under the control of the 
payee during the payee's lifetime, even if not negotiated, 
signed, or used by the payee prior to the payee's death. 
(Emphasis added).  See Wilkes v. Principi, 16 Vet. App. 237 
(2002) (electronic transfer to deceased payee's account six 
days after payee's death did not constitute "receipt" by the 
payee for purposes of 38 U.S.C.A. § 5122).  

Analysis

The facts of the case are not in dispute.  The veteran and 
L.D. were married in March 1950.  The veteran died in July 
1988.  In February 1992, death pension benefits were awarded 
to L.D., the veteran's surviving spouse.  In October 2002, 
the appellant was designated as payee of L.D. and was 
authorized to receive and disburse L.D.'s VA benefits.  In 
July 2006, the appellant filed a claim for unreimbursed 
medical expenses for 2005 on behalf of L.D.  L.D., the 
veteran's surviving spouse, died on August [redacted], 2006.  At the 
time of L.D.'s death, the claim for unreimbursed medical 
expenses for 2005 was still pending.  On August 28, 2006, the 
RO amended L.D.'s death pension award for 2005 based upon the 
claim for unreimbursed medical expenses for 2005; the amount 
of this award was deposited into L.D.'s bank account on 
September 4, 2006.  VA received notice of L.D.'s death in 
September 2006.  Because the veteran's surviving spouse was 
deceased, the bank put a hold on this payment.  The appellant 
asserts that she is entitled to the payment made to L.D. 
after her death, since this payment is for L.D.'s 
unreimbursed medical expenses incurred in 2005, before L.D.'s 
death.  

Because the death pension benefits at issue were not awarded 
to or issued to the veteran's surviving spouse before her 
death, 38 U.S.C.A. § 5121 is applicable.  

The Board finds that the appellant has no legal entitlement 
to the death pension benefits incurred due to unreimbursed 
medical expenses in 2005 for accrued benefits purposes.  The 
evidence of record shows that the appellant is not an 
eligible payee under 38 U.S.C.A. § 5121(a).  The evidence of 
record shows that the appellant is not a child of the veteran 
and is not a "child" as defined in 38 C.F.R. § 3.1000(d)(2) 
and § 3.57.  The record shows that the appellant admits she 
is the daughter-in-law of L.D. and the veteran.  See the 
September 2006 DIC application.  There is no evidence 
establishing that the appellant is a legitimate child of the 
veteran.  Review of the record shows that the veteran 
submitted evidence showing that he only had two children, 
H.R.D. born on December [redacted], 1950 and A.C.D. born on September 
[redacted], 1959.  There is no evidence that the appellant is a 
dependent child of the veteran under the age of 18; or before 
reaching the age of 18 years, became permanently incapable of 
self-support; or who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  See 38 
C.F.R. §§ 3.57, 3.1000(d)(2).  The evidence of record shows 
that the appellant is not an eligible payee under 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  

The Board notes that it is not considering whether the 
appellant is entitled to reimbursement for the expenses of 
the last sickness or burial of L.D., but is only considering 
whether there is legal entitlement to the death pension 
benefits incurred due to unreimbursed medical expenses in 
2005 for accrued benefits purposes.  The Board also notes 
that benefits may still be paid to the estate of the deceased 
surviving spouse L.D., provided that the estate will not 
revert to the state because there is no one eligible to 
inherit it.  See 38 C.F.R. §3.1003(b).  To date, the 
appellant has not provided evidence that she is the executor 
of the deceased L.D.'s estate.  In fact, there has been no 
information submitted to the VA regarding L.D.'s estate. 

In conclusion, the Board finds that there is no legal basis 
for payment of death pension benefits incurred due to 
unreimbursed medical expenses in 2005 for accrued benefits 
purposes because the appellant is not an eligible payee under 
38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000.  In a case 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for accrued death pension 
benefits incurred due to unreimbursed medical expenses in 
2005 must be denied as a matter of law. 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

This case turns on whether the appellant is legally entitled 
to death pension benefits for accrued benefits purposes.  As 
discussed in detail above, the appellant is not an eligible 
payee under 38 U.S.C.A. § 5121(a), and therefore is not 
legally entitled to the payment of death pension benefits 
incurred due to unreimbursed medical expenses in 2005 for 
accrued benefits purposes.  As the law is dispositive in this 
case, the VCAA is not applicable.

Lastly, the Board notes that the new statutory section, 
38 U.S.C.A. § 5121A, substitution upon death of claimant, is 
inapplicable to the appeal before the Board because the new 
section only applies to claimants who have died on or after 
October 10, 2008.  See the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145 (2008).


ORDER

Payment of death pension benefits incurred due to 
unreimbursed medical expenses in 2005 for accrued benefits 
purposes is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


